Case 1:19-cv-03570-TSC Document 1-29 Filed 11/26/19 Page 1 of 3




                   Exhibit 26
       Case 1:19-cv-03570-TSC Document 1-29 Filed 11/26/19 Page 2 of 3

Case 2:19-cv-00414-JPH-DLP Document 23-7 Filed 09/12/19 Page 32 of 49 PageID #: 3688


                             Declurulion of Marguerite Hotchkiss

              I am Wesley Ira Purkey's aunt. Ilis father, Jack Purkey, waS my brother.

             Wes' attorney, Fred Duchardt, l'31lcdme several times and asked me the .<;amc
      questions over and over. but he didn't teJI mto what !'d be asked when I went to testify.
      He didn't tell me anything aboul it except the address of the place in Springfield.
      Nobody ever prepared me for what would take place there.

               My daughter, Debbie Prothero. rn:1d heT hllSband. Russ Prothero, took me up to
      Springfield to testify on Wes' behalf. We waited a long time. No one "'as there. fhey
      led me to a room all hy myself. Mr. [)uchardt didn'l lell me l'd be testifying hy video. It
       really sw:prised me to be led into a room all by myself and sit dov.11 in a chair without
      anybody telling me wilat to do. I thought my daughter and son-in-lav.· <:<Juld he with me,
      jusl like in a co1utroom. When things ~im"led, l w-as looking at a screen. but couldn't see
      an}·hody. I could only see f<rcd from lhe neck down. I was appalled. l thought I'd be
      talking to a person, nut a television, I don't think that it could have helped Wes any. It
      was very uncomfortable and frllStrating. The only thing they asked was, "!Tow d<> yo"
      feel about your nephew? Do you love him?''

               We all reall} love Wes. We fell sorry for him when he "'as a boy. His parents
      were drinkers and smokers, and there's jui;t no way to describe how it was when he v,115
      little. All he could do was point and grunL He couldn't speak at all; he didn't speak until
      he was six years old. There was something very WTOng. He acted like a little animal,jui;t
      pointing and going, "uh, uh, uh." lf~,.-ou came in and tried lo hug him, he'd scream and
      run away. His parents didn't S<:em lo even notice that it wasn't right bel1iivioT. He
      seemed lo be the black sheep of his family. We alWll)'S felt sorry for him. That is an
      indelible memory upon m)"- mind and hearl.

              My mother. his grandmother, was a dedicated Christian. She loved everyone.
      Velma would drop the boys off al my paren("s h<nne tnan)', many times, but she usually
      w<Ju\dn't stay because she didn't like being there. Velma was known as a "party girl".
      Our Jami.I)' didn't drink or smoke. My mom wouldn'l let her smoke or drink in lhe
      ho1L~c. Mother would often "''atch Wes and Gary, hoping her influence would help thern.
      She wanted to help Wes. She and I would cry together when we thought about and talked
      about him. It was just so sad.

               I remember we all wondered what kind of man he would be v,·hen he grew up
      because he couldn't even talk; once he did begin to speak, he stuttered ~ery badly. I
      think: from the very beginning everyone knew he would need to be in a hospital or
      somewhere that would help him. fhere was just no way he would be able to take cure of
      himS<:lf or know how to function, especially because of the horrible life his parents lived.

              Once my husband and I went over to Velma illld Jack's house. It smelled awful,
      like liquor and cigarettes. All you could hear was they yelling at the kids. "Jbcre didn't
      seem to be any love for them- I remen1ber thinking, "He'll end up in a hospital




                                              000248
                                                                                 Ex_26-001510
       Case 1:19-cv-03570-TSC Document 1-29 Filed 11/26/19 Page 3 of 3

Case 2:19-cv-00414-JPH-DLP Document 23-7 Filed 09/12/19 Page 33 of 49 PageID #: 3689



     somewm,re." We never thought it'd be prison. Bui he neveI got the help he neede<l
     when he wa~ young. My husband used to say he needed help when he v..-as YOllilb>er,
     people shouldn't wait until it's too late. \\-'hen I heard v.·hat his mother and brother had
     been doing to him, I wa~ horrified, but l can believe it, looking back now. It's really sad
     to see a young man end up behind bars because ot'something he coul<ln 't control. My
     h1tsband and our family moved to IIawaii when he was only 12. And my mother and
     father died when he was on\)' 16. There \•;as no one around to help him learn how to be a
     good, normal, hard-working man. If we'd been close, we could have been there to help.
     I think my mother's home was the only safe haven he llad. My mother grieved herself to
     death over it.

             Stuttering ran in our family. In fuc.:l, I'm the onl)' one o!"the siblings voho didn't
      stutter to some extent. Some weren't so bad, but Jack also stuttered. He Vl'llS a good,
     kind man, but he had a terrible accident when he hit his head on the v,indshield. Aller
     surget1', he had a mela] plate in bis head that caused him to he in constant pain. We think
     it was Velma v.ho gave him the idea to start drinking lo help with the pain. The alcohol
     totally ruined his life. Velma divorced Jack and married another man. That's when she
     had Gary. Then, she divorced that husband and married Jack again, and they had
     Wesley. As an alcoholic, Jack just couldn't provide for his family, WJd every time he and
     Vehna had a fight, he'd end up running back to our mother and father's house. 'J'hc;.-· let
     him stay up in his old room instead of counseling him to get help and work out their
     problems. Ile just couldn't cope and he v,-as no help to the boys.

              \Vhen I flew hack to Wichita .from Hav.'aii for my father·s funeral. I heard V.ies
     had been in an accident and bad a horrible head illjury; like his fin.her. But we didn't hear
     any more or have any contact for years. When Jack shot himself, it nearly broko: my heart
     with grief: My sisters and I met in Wichita to make his arrangements. 'lbat is when we
     got Wes' ad.dress in prison. We were so sad that it had come to this. It grieves me hovr
     his life has turned out, but I don't know how it could have gone in any other direction
     considering the awful living conditions he had as acbild. Wes and l used to v,rite one
     another. (Now it's too difficult tOr me, butt still love and pray ror him. My daughter
     keeps me up to date about him.) When he V\'a.s in Oregon in prison, I wa.~ able to \'isit
     him with my sister, Irene. He stuttered so badly, I could hardly understand one word he
     said. The whole way there and hack, we cried. It wasn·t his tb.ult.

             Wes VIrites very well. In fact, I put a -couple of his poems in a family S\.-Tapbook
     that l put together for my lilmily. l1tcy are very touching. I knov: he could do a lot of
     good for people with the rest of his life_

            Tdeclare under penalty of perjury that the foregoing is true and correct 1.o the best
     of my knowledge.
                         1lc
     This, the   _:J.. '5 day of 9~r-,- 2008
        7;7l ..                                                     =
     Marg&rite Ho hkiss
             I




                                               000249
                                                                                   Ex_26-001511
